Citation Nr: 1634130	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  07-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to specially adapted housing assistance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to March 1988.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claims of entitlement to a special home adaptation and to a special adaptive housing grant.


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal concerning the issue of entitlement to a special home adaptation grant and specially adapted housing assistance.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal concerning the issue of entitlement to a special home adaptation grant have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of appeal concerning the issue of entitlement to specially adapted housing assistance have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The record reflects that the Veteran withdrew his appeal of the special adaptive housing claims in a July 2016 statement.  Hence, there remains no allegation of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal of the issue of entitlement to a special home adaptation grant is dismissed.

The appeal of the issue of entitlement to specially adapted housing assistance is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


